             Case 7:21-cv-07626 Document 1 Filed 09/13/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF NEW YORK
                            WHITE PLAINS DIVISION

------------------------------------x
GLORIA CUKAR,                        :
                                     :                  Case No.:
                     Plaintiff,      :
                                     :                  Index No.: 2021-50233
     vs.                             :
                                     :
                                     :
COMPASS GROUP USA, INC. and MORRISON
                                     :
MANAGEMENT SPECIALISTS, INC.                            DEFENDANTS COMPASS GROUP
                                     :
                                     :                  USA, INC. AND MORRISON
                     Defendants.     :                  MANAGEMENT SPECIALISTS
                                     :                  NOTICE OF REMOVAL
                                     :
------------------------------------x

       Pursuant to 28 U.S.C. § 1446, Compass Group USA, Inc. and Morrison Management

Specialists, Inc. (“Defendants”) file this Notice of Removal to remove this civil action from the

Supreme Court of the State of New York, County of Dutchess, wherein it was filed as Index No.

2021-50233, to the United States District Court for the Southern District of New York, White

Plains Division, and shows unto this Honorable Court as follows:

   1. On or about January 20, 2021 Gloria Cukar (“Plaintiff”) filed a Verified Complaint in the

Supreme Court of the State of New York, County of Dutchess in the civil action styled Gloria

Cukar v. Compass Group USA, Inc. and Morrison Management Specialists, Inc. Index No. 2021-

50233. See Exhibit A. Defendants both received service of Plaintiff’s Complaint through the

New York Secretary of State on January 20, 2021.

   2. On or about April 12, 2021 Defendants responded to the Complaint. See Exhibit B. True

and correct copy of all process and pleadings served upon in this action to date are attached

hereto as Exhibits A and B and are incorporated herein by reference.
              Case 7:21-cv-07626 Document 1 Filed 09/13/21 Page 2 of 6




   3. Plaintiff’s Verified Complaint alleges that she suffered injury due to a dangerous

condition in the cafeteria area of the premises of Mid Hudson Regional Hospital located at 241

North Road, Poughkeepsie, County of Dutchess, New York. (See Complaint, generally).

   4. This action could have been originally filed in this Court pursuant to 28 U.S.C. §§ 1332

and 1367 because there is complete diversity between Plaintiff and Defendant and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

   5. This Notice of Removal is timely because it is being filed within thirty (30) days after

receipt by Defendant of Plaintiff’s Response to Demand for Damages dated September 8, 2021

(a true copy of this response is attached hereto as Exhibit C) pursuant to Rule 6(a) of the Federal

Rules of Civil Procedure and 28 U.S.C. §§ 1446(b)(3) and 1446(c)(3)(A).

                                DIVERSITY OF CITIZENSHIP

   6. Complete diversity of citizenship exists between the parties. Plaintiff’s alleges in her

Complaint that she is a resident of the County of Westchester, New York. See Exhibit A at para.

1. Thus, Plaintiff’s citizenship for purposes of diversity jurisdiction is New York.

   7. Defendant Compass Group USA, Inc. is a Delaware corporation with a principal place of

business in North Carolina. See Exhibit B at paras. 2-5; and, as a result, Compass Group USA

Inc.’s citizenship for purposes of diversity jurisdiction is Delaware.

   8. Defendant Morrison Management Specialists, Inc. is a Georgia corporation with a principal

place of business in Georgia. See Exhibit A-2 at paras. 6-9; and, as a result, Morrison Management

Specialists, Inc.’s citizenship for purposes of diversity jurisdiction is Georgia.

                    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

   9. Plaintiff claims damages in the underlying action exceed $75,000.00. Here, the requisite

amount in controversy for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a) has been
              Case 7:21-cv-07626 Document 1 Filed 09/13/21 Page 3 of 6




satisfied by way of “other paper” contemplated by Federal Rules of Civil Procedure and 28 U.S.C.

§§ 1446(b)(3) and 1446(c)(3)(A) in the form of Plaintiff’s September 8, 2021 Response to Demand

for Damages (Exhibit C). In this discovery response, Plaintiff claims to have been damaged in

the amount of Five Million Dollars ($5,000,000.00). Given the damages alleged, this action fulfills

the amount in controversy requirement based on prior trial verdicts in courts located within the

Southern District of New York.

                       PROCEDURAL REQUIREMENTS FOR REMOVAL

   10. As required by 28 U.S.C. § 1446(a), attached are copies of all pleadings and orders in

possession of Defendant in the removed action. A true and correct copy of the Complaint as served

on Defendants is attached as Exhibit A.

   11. Exhibits A and B constitute all the papers and pleadings received by Defendants to date as

required by 28 U.S.C. § 1446(a).

   12. This Notice of Removal is filed pursuant to 28 U.S.C. § 1441 and within the time prescribed

by 28 U.S.C. § 1446.

   13. This notice of removal is timely in that the requirements for diversity are met and it is

brought within the time period required for removal under 28 U.S.C. § 1441 and Fed. R. Civ. P.

6(a)(1)(C). In addition, the notice of removal is timely in that it was filed within thirty (30) days

of receipt of Plaintiff’s Response to Demand for Damages as required by 28 U.S.C. §§ 1446(b)(3)

and 1446(c)(3)(A).

           THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED

   14. A copy of this Notice of Removal is being filed with the Clerk of the Supreme Court of the

State of New York, County of Dutchess, as provided by law, and written notice is being sent to

Plaintiff’s counsel.
             Case 7:21-cv-07626 Document 1 Filed 09/13/21 Page 4 of 6




   15. The prerequisites for removal under 28 U.S.C. § 1441 and 28 U.S.C. § 1446 have been

met.

   16. The allegations of this Notice are true and correct and within the jurisdiction of the United

States District Court for the Southern District of New York, and this cause is removable to the

United States District Court for the Southern District of New York, White Plains Division, per

Rule 18(a)(i) because the claims at issue arose in Dutchess County. See Exhibit A at para. 11.

   17. If any question arises as to the propriety of the removal of this action, Defendants

respectfully request the opportunity to present a brief and oral argument in support of its position

that this case is removable.

       WHEREFORE, Defendant, desiring to remove this case to the United States District Court

for the Southern District of New York, White Plains Division, being the district and division of

said Court for the County in which said action is pending, prays that the filing of this Notice of

Removal shall effect the removal of said suit to this Court.

Dated: New York, New York
       September 13, 2021

                                                   Yours, etc.
                                                   SHOOK, HARDY & BACON L.L.P.

                                                   /s/ Joseph Iemma
                                                   Joseph Iemma, Esq.
                                                   SHOOK, HARDY & BACON L.L.P.
                                                   1325 Avenue of the Americas, 28th Floor
                                                   New York, New York 10019
                                                   jiemma@shb.com

                                                   Attorneys for Defendants
                                                   Compass Group USA Inc. and
                                                   Morrison Management Specialists, Inc.
          Case 7:21-cv-07626 Document 1 Filed 09/13/21 Page 5 of 6




TO:   FINKELSTEIN &PARTNERS, LLP
      Attorneys for Plaintiff
      Elyssa M Fried, De-Rosa, Esq.
      1279 Route 300, Box 1111
      Newburgh, New York 12551
      (845) 562-0203
      EFILE@LAWAMPM.COM
            Case 7:21-cv-07626 Document 1 Filed 09/13/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that I have on September 13, 2021 caused to be served upon Counsel for
Plaintiff the Notice of Removal with Exhibits and Rule 7.1 Statement, by ECF and email:

FINKELSTEIN &PARTNERS, LLP
Attorneys for Plaintiff
Elyssa M Fried, De-Rosa, Esq.
1279 Route 300, Box 1111
Newburgh, New York 12551
(845) 562-0203
efile@lawampm.com
                                                   /s/ Joseph Iemma
                                                     Joseph Iemma, Esq.
